Citation Nr: 0415729	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-01 559A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the RO which denied service connection for a right knee 
disability and a low back disability.  In that decision, the 
RO also denied a claim for an increased rating for a left 
knee disability, currently rated 30 percent disabling.  The 
appeal also arises from a June 2000 rating decision by the RO 
which denied service connection for a left foot disability.

The veteran perfected appeals of the RO's July 1999 denial of 
the claim of service connection for a cervical spine disorder 
and the RO's June 2000 denial of the claim of service 
connection for arthritis of both wrists.  He withdrew these 
appeals in a July 2003 written statement.  He confirmed the 
withdrawal of these issues from appellate consideration 
during a December 2003 Travel Board hearing before the 
undersigned Veterans Law Judge.  In addition, the Board notes 
that the veteran perfected an appeal of the March 2002 denial 
of the claim of service connection for a left hip disability.  
In January 2003, the RO granted service connection for a left 
hip disability.  Consequently, that issue is no longer before 
the Board.

As noted, the veteran appeared at a December 2003 hearing 
before the undersigned.  During the hearing, he raised a 
claim for a higher initial rating for a left hip disability, 
rated 10 percent disabling.  This issue has not been 
developed or adjudicated for appellate review, and is 
therefore referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide further 
notification if further action is required on the part of the 
appellant.


REMAND

The veteran contends that an increased rating is warranted 
for the service-connected left knee disability, rated 30 
percent disabling.  He last underwent VA examination of the 
left knee in November 2002.  In a July 2003 statement and 
during his December 2003 Travel Board hearing, the veteran 
reported that his left knee had worsened.  He reported in 
July 2003 that he used a crutch for stability.  Given the 
veteran's contention that his left knee condition has 
worsened, the RO should schedule him for a VA orthopedic 
examination to determine the current severity of his service-
connected left knee disorder.

During the December 2003 Travel Board hearing, the veteran 
reported that he started receiving Social Security 
Administration (SSA) disability benefits in 1968 due to 
arthritis, including of the back and in other areas.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained, as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the claims of service connection for a right 
knee disorder and a low back disorder, the veteran claims 
that he has these disorders due to his service-connected left 
knee and hip disorders.  The Board notes that the record 
contains opinions regarding the relationship between the 
veteran's service-connected left knee disability and his 
right knee and low back disorders; however, there is no 
opinion of record as to whether there is a relationship 
between the service-connected left hip disability and the 
right knee and low back disorders.  The veteran should 
therefore be scheduled for an orthopedic VA examination, to 
include a nexus opinion.

In addition to the foregoing, the Board notes that, in March 
2001, the veteran was given a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter.  Based upon ensuing judicial 
caselaw, the notice letter is inadequate.  The notice letter 
pertained to the veteran's claim of service connection for a 
left hip disability, and not the issues which are currently 
on appeal.  The notice letter discussed neither the evidence 
needed to substantiate a claim of secondary service 
connection for right knee and low back disorders, nor the 
evidence needed to substantiate the veteran's claim for an 
increased rating for a left knee disability.  The veteran 
should be provided a letter which fully addresses the notice 
requirements as set forth in 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003) pertaining to all of 
his claims on appeal.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the claim of service 
connection for a left foot disability, the 
claims for secondary service connection for 
right knee and low back disorders, and the 
claim for an increased rating for a left 
knee disability, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
subsequent interpretive authority. 

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by him 
for right knee, low back, and left foot 
disorders from April 1946 to the present 
and for a left knee disorder from July 1998 
to the present.  Thereafter, contact the 
medical providers and obtain copies of all 
related medical records that are not 
already of record.  

3.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits, as well as the 
medical records relied upon in that 
decision.

4.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination pertaining to the claims of 
service connection for right knee and low 
back disorders and the claim for an 
increased rating for a left knee 
disability.  The claims file should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner should address 
the following:

a.  Based upon examination findings, 
historical records, and medical 
principles, the physician should give 
a medical opinion, with full 
rationale, as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran's right knee and low 
back disorders are due to his service-
connected left knee and/or left hip 
disorders, or is such a relationship 
unlikely (i.e., less than a 50-50 
degree of probability).

b.  Identify all current 
manifestations of the veteran's 
service-connected left knee 
disability.  In this regard, all 
indicated testing should be performed, 
including complete range of motion 
studies, as well as all testing to 
determine whether the veteran has any 
instability of the knee.  If 
instability of the knee is found, the 
severity of such instability should be 
reported.

c.  State whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
left knee disability and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

d.  State whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee 
is used repeatedly over a period of 
time.  This determination should also, 
if feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

5.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence 
of record.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


